— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Delaney, J.), dated July 28, 1980, which denied the petition and dismissed the writ. Judgment affirmed, without costs or disbursements. Petitioner submitted a pro se post conviction motion pursuant to CPL article 440, after the determination of his direct appeal, which motion was denied on May 8, 1979. By order of this court (Shapiro, J.), dated September 14, 1979, petitioner’s application for leave to appeal from said order was denied. Petitioner had ample opportunity, in his postconviction motion, to raise the alleged conflict of interest of both trial and appellate counsel arising out of the direct appeal from his judgment of conviction, which was affirmed by this court (People v Taylor, 63 AD2d 868). The denial of said motion precludes any further review of this issue (see People ex rel. Douglas v Vincent, 67 AD2d 587, affd 50 NY2d 901). O’Connor, J. P., Bracken, Brown and Boyers, JJ., concur.